 ADAMS IRON WORKS,.INC.71AdamsIronWorks,Inc. and Shopmen'sLocal UnionNo. 455,InternationalAssociationof Bridge,Structural and Ornamental IronWorkers, AFL_CIO. Case 29-CA-3968October 23, 1975DECISION AND ORDERBY CHAIRMANMYIRPHY ANDMEMBERSJENKINS ANDPENELLOOn March 28, 1975, Administrative Law JudgeRobert E. Mullin issued the attached Decision in thisproceeding.Thereafter, Respondent filed exceptionsand a supporting brief, and the General Counsel filedcross-exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecisionin light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,'and conclusions of the Administrative LawJudge to the extent consistent herewith and to adopthis recommendedOrder as modified herein.The complaintalleges,inter alia,that Respondentviolated Section 8(a)(5), (3), and (1) by its failure andrefusal toreinstateJohnMazzanti. The GeneralCounselconcedesthatMazzanti was discharged forreasons unrelatedto the unfair labor practice strikewhich occurred at Respondent's Brooklyn, NewYork,premises,and thus was not entitled to therights of an, unfair labor practice striker. In addition,there is no evidence that Respondent's refusal toreinstateMazzanti was in any way caused by hispostterminationparticipation in the strike. Accord-ingly, we agree with the Administrative Law Judge'sdismissalof the 8(a)(3) and (1) allegation as toMazzanti.However, we fmd, contrary to the AdministrativeLaw Judge's dismissalof the additional 8(a)(5) and(1)allegationas to Mazzanti, that Respondentreneged on itsMay 29, 1974, agreement to reinstateMazzantiand thereby violated the Act. We rely onthe uncontradicted testimony of Union Representa-tives Colavito and Schifano that Jack D'Angelo, onbehalf of Respondent, agreed to Mazzanti's re-instatement.Since we have adopted the Administra-tive Law Judge's finding that D'Angelo had authori-ty to bind Respondent to the collective-bargainingagreementexecuted on May 29, 1974, we find thatD'Angelo had similar authority to agree, on behalf ofRespondent,to reinstate Mazzanti. On June 3, 1974,whenMazzantireturned to Respondent's shopaccompaniedby Schifano, Respondent President221 NLRB No. 24Bonanno repudiated the agreements entered into byD'Angelo on May 29. We fmd that RespondentviolatedSection 8(a)(5) and (1) of the Act byreneging, on its agreement to reinstateMazzanti.Accordingly, we shall require Respondent to honorand comply with the terms of that agreement.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,_ as amended, the National LaborRelations Board adopts as its Order the recommend-edOrder of the Administrative Law Judge asmodified below, and hereby orders that the Respon-dent, Adams Iron Works, Inc., Brooklyn, New York,its officers, agents, successors, and assigns, shall takethe action set forth in the said -recommended Order,as so modified:1.Insert the following paragraph after paragraph2(d) and reletter the subsequent paragraphs accord-ingly:"(e)Offer to John Mazzanti immediate and fullreinstatement and make him whole for, any loss ofearnings he may have suffered from June 3, 1974, inthe manner set forth in the section of this Decisionentitled `Remedy'."2.Substitute the attached notice for the Adminis-trative Law Judge's notice.1The Respondent has exceptedto certaincredibility findings made bytheAdministrative Law Judge.It isthe Board's established policy not tooverrulean Administrative Law Judge's resolutionswith respect tocredibilityunless the clearpreponderance of all of the relevant evidenceconvinces us that theresolutionsare incorrect.Standard Dry Wall Products,Inc.,91NLRB 544 (1950), enfd. 188 F 2d 362 (C.A. 3, 1951). We havecarefullyexaminedthe record and find no basis forreversing hisfindings.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL recognize Shopmen's Local UnionNo. 455, International Association of Bridge,Structural and Ornamental Iron'Workers, AFL-CIO, asF the exclusive collective-bargaining repre-sentatiirex of our employees in the followingappropriate unit:All production and maintenance employees,including plant clericals, at our Brooklyn,New York, plant, exclusive of office cleri-cals, guards and supervisors as defined in theAct.WE WILL meet and bargain with Local 455, atits request,concerning the wages,rates of pay, 72DECISIONSOF NATIONALLABOR RELATIONS BOARDhours and working conditions of the employees inthe' unit just described.WE WILL make Local 455 whole for any lossesitmay have suffered by virtue of our refusal tohonor the May 29, 1974, contract.WE WILL make whole all employees within theabove-described unit for any losses they may havesuffered by virtue of our refusal to honor theaforementioned contract.WE WILL comply with all the terms andconditions of the May 29, 1974, contract bothretroactivelyand for the balance of its termexcept and to the extent such compliance isaffected by law.WE WILL offer to T. Gibaldi and Vito Chimentiimmediateand full reinstatement to their formerjobs or, if those jobs no longer exist, to substan-tially equivalent positions, dismissing, if 'neces-sary, any, person hired as their replacements, andmake themwhole for any wages lost by reason ofour failure to reinstate them originally upon theirunconditional, application.WE WILL offer to John Mazzanti immediateand full reinstatement and make him whole foranywages lost by reason of our failure to honorour agreement to reinstate him.WE WILL make whole Antonio Grillo andGaspare Santamaria for any wages lost by reasonof our failure to reinstate them originally upontheir unconditional application.WE WILL NOT in any other, manner interferewith, restrain, or coerce our, employees in' theexerciseof their right to self-organization, to formlabor organizations, to join or assist the afore-mentionedUnion, or any other labor organiza-tion, to bargain collectively through representa-tives of. their own choosing, and to engage inother concerted activities for the purpose ofcollectivebargaining' or othermutual aid orprotection, and to refrain from any or all suchactivities,except to the extent that such rightsmay be affected by an agreement requiringmembership in a labor organization as a condi-tion of employment as authorized by Section8(a)(3) of the Act.ADAMS IRON WORKS,INC.DECISIONSTATEMENTOF THE CASEROBERT E.MULLIN, Administrative Law Judge: Thiscase was heardon December 18, 1974, in Brooklyn, NewYork, pursuant to a charge duly filed and served,' and acomplaint issued on October 31, 1974. The complaintpresents questions as to whether the Respondent violatedSection 8(a)(1), (3), and (5) of the-,National LaborRelations Act, as amended. In its answer, duly filed, theRespondent conceded certain facts with' respect to itsbusiness operations, but it,denied all allegations that it hadcommitted any unfair labor practices.At the hearing, the General Counsel and the Respondentwere represented by counsel. All parties were given fullopportunity to examine and cross-examine witnesses, andto file briefs. A motion to dismiss, made by the Respondentat the hearing, and renewed in its brief, is disposed of asappears hereinafter in this Decision. The parties waivedoral argument. On February 6, 1975, both_ the GeneralCounsel and the Respondent submitted briefs. Upon theentire record in the case, including the briefs of counsel,and from my observation of the witnesses, I make thefollowing:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, a New York corporation with aprincipal office and place- of business in Brooklyn, isengaged in fabricating and installing ornamental ironrailings and related products. The Respondent stipulatedthat in each of the calendar years 1971, 1972, and 1973, itannually purchased iron and related products valued inexcessof $50,000 from wholesale distributors located inNew York State which firms, in turn,purchased such ironand related materials valued in excess of $50,000 directlyfrom firms located in foreign countries such as Germany,Belgium,France, Italy, and Japan. The Respondent furtherstipulated that during those same years the Respondent'sgross sales were from $200,000 to $280,000 per-year. Uponthe basis of the foregoing facts, for the years 1971 through1973, the Respondent was clearly engaged in commercewithin the meaning of the Act.Siemons Mailing Service,122 NLRB 81, 85 (1958).-In July 1973, the employees of the Respondent went onstrike and began picketing its premises. The picketing andthe strike continued- until lateMay 1974. During thisperiod the Respondent's business experienced a precipitousdecline.At the time of the hearing the parties stipulatedthat,for the calendar year 1974, the Respondent'spurchases would, not exceed $32,000 and its sales wouldprobably approximate only, $90,000. Although this volumeof business does not meet the jurisdictional standards setforth inSiemons, supra,such a decline, largely due to thepicketing, "can not be taken into consideration as a factorin defeasance of the jurisdiction of 'the NLRB."Cox's FoodCenter, Inc., et al.,164 NLRB 95, 96 (1967): Since theperiod prior to the strike is more representative of theRespondent's annual business, operations', it is that periodwhich must be used to determine whether the Board shouldassert jurisdiction here.Fairmount Construction Company,95 NLRB 969, 971 (1951);HygienicSanitationCompany,118 NLRB 1030, 1031 (1957). On that basis, and applyingthe Board's jurisdictional standards to the calendar years1The charge was filed on August15, 1974 ADAMS IRON WORKS, INC.1971 through 1973, it is now found that the Respondent, atall times material herein, has been engaged in commercewithin the meaning of the Act.II.THE LABORORGANIZATION INVOLVEDShopmen's Local Union No. 455, International Associa-tion ofBridge,Structural and Ornamental Iron Workers,AFL-CIO, herein Local 455, or Union, is a labororganizationwithin themeaningof the Act.,III.THEALLEGED UNFAIR LABOR PRACTICESA.BackgroundThe Respondent is a small ironworking shop in Brook-lyn,with less than 10 employees. The president and solestockholder is Joseph Bonanno, a man now 40 years of age,who is a naturalizedAmerican citizen, having come to thiscountry from Italy when he was 23 years old. In 1964, theRespondent signed itsfirst contract with Local 455. Its lastcontract with the Union expired on June 30, 1973, afterextended negotiationsbetween the parties had beenfruitless.On July 2, 1973, the Union struck and com-menced picketing the Respondent's shop. The picketingcontinueduntil late inMay 1974.In December1973, and on the basis of a charge filed thepreceding October, the Regional Director issued a, com-plaint in. Case 29-CA-3596, alleging that the Respondenthad engaged in conduct violative of Section 8(a)(5) and (1)of the Act. After a hearing on March 26, 1974, beforeSamuel Ross,Administrative Law Judge, the latter issued adecisionwherein he found that the evidence sustained theallegationsof the complaint. The Respondent filed noexceptionsto this decision and on April 29, 1974, theBoard adopted the findings and conclusions of theAdministrative Law Judge as its own and ordered theRespondentto take the action set forth in his recommend-ed order.B.The Appropriate Unit and the Majority IssueIn Case 29-CA-3596, hereinAdams I,the Board foundthat all productionand maintenanceemployees, includingplant clericals, at the Respondent's plant, exclusive ofoffice clericals, guards, and supervisors, constitute a unitappropriate for the purpose of collective bargaining withinthemeaningof Section 9(b) of the Act. In that samedecisionthe Board found that, by virtue of Section 9(a) oftheAct, the Union has been,at all timesmaterial, theexclusive representativefor the purposes of collectivebargainingof all employees in the above-described unit.At the hearing in the instantcase,President Bonannotestified that the Companyis still engagedin the same typeof businessas it was during the course, of the proceedingsinvolved inAdams I.Consequently, and because, in thelatter case, the Board found that the Union had a majoritystatus atthe time'of the unfair labor practices in question,it is now found that the aforementioned unit remains the2The Respondent has two types of employees, "inside" employees whoare mechanics that cut, weld, fabricate, and paint iron railings and similarproductsand "outside" employees who transport the products which aremade in theshop by truck to the customer's premises and thereafter install73appropriate unit for the purposes of collective bargainingand, further, that the Union has retained its status as themajority representative at all times material.BarringtonPlaza and Tragniew, Inc.,185 NLRB 962,963-964 (1970);andDimarc Broadcasting Corporation d/b/a KCKC, 204NLRB 378 (1973).One of the issues inAdams Iwas the contention of theRespondent that the appropriate unit did not include its"outside" employees. The Board found against the Re-spondent on this issue.2 The Board further held that theRespondent violated Section 8(a)(5)-of the Act by insisting(1) on a clausein any new contract that its coverage belimited to no more than three employees regardless of howmany more than three the Company hired and employedin the appropriate unit and (2) that the Union assure theCompany that it wouldnot utilizethe grievance procedureof the contract to protest the discharge of three employeeswho were terminated in June 1973. The Board found thatthe strike which began on or about July 2, 1973, wascaused, at least in part, by the Respondent's insistence onthe above-described illegal conditions for executing arenewal contract with the Union, and that it was, therefore,an unfair labor practice strike. As a result, the Board'sorder directed,inter alia,that the Respondent reinstate andmake whole, upon their unconditional application; all,employees who went onstrike.C.Sequence of Events in Case 29-CA-3968 andFindings of Fact in Connection TherewithWilliam Colavito, president of the Union, testified that,late inMarch 1974, and shortly after the issuance ofAdministrative Law Judge Ross' decision inAdams I,hemet with one Jack D'Angelo at a coffeeshop not far fromtheRespondent'splant.According to Colavito, thefollowing discussion ensued:At the outset of the conference, which lasted about anhour and a half, D'Angelo described himself as a friend ofBonannoand stated that he "had a piece of the business:'D'Angelo told Colavito that he wanted to explore thepossibility of settling the strike which was still in progress.He explainedBonanno'sabsence from the meeting on theground that the Respondent's president was of a veryvolatile temperament and that it would be best forBonanno to remain out of the initialdiscussions.ColavitotoldD'Angelo that the Union would be willing to makesome concessionsbecause the Respondent had a smallshop and because the strike had beenin progressfor suchan extended period. In accord with this promise, ColavitotoldD'Angelo that, (1) whereas the ,new contract for theindustry provided for double time on Friday and Saturday,for Bonanno's Company, Local 455 would agree to onlytime and ahalf for work on those days and (2) whereas thenew contract restricted the number of apprentices, orlaborers, to one for every six journeymen and prohibitedlaborers from using tools, for the Respondent, Local 455would agree to change this clause to allow a ratio oflaborers equal to 50 percent of the work force andthem on the site.As to severalindividuals,however, this distinction wasblurred, for theBoard foundthat the "outside" employees also do insideworkwhen not engaged on installation jobs. 74DECISIONSOF NATIONALLABOR RELATIONS BOARDeliminate the prohibition on the laborers handling tools.D'Angelo accepted these changes and concluded themeeting with a commitment that he would keep in touchwith Colavito and telephone the Union to arrange anothermeeting.As found earlier herein, on April 29, 1974,3 inAdams I,the Board adopted as its own the decision of Administra-tiveLaw Judge Ross which had been issued on theprecedingMarch 29. Colavito testified that a short-timelater the Union contacted Richard Gaba, who was counselof record for the Respondent in that proceeding, andarranged for a meeting. Soon thereafter Colavito received atelephone call from D'Angelo who said that he also wouldattend.The meeting was held at the Holiday Inn at LaGuardiaAirport on May 8. -In attendance for the Union werePresident Colavito and Vice President Antonio Schifano.Present for the Company were Bonanno and D'Angelo.Joel Schonfeld, an attorney and friend of D'Angelo, waslikewise present .4 According to Colavito, D'Angelo intro-duced the latter as "Joel Schonfeld, he is our attorney."Attorney Gaba was not present at the outset of the meetingand did not arrive until some time later. Bonanno toldthose present that he would wait, in the lobby of the moteluntil Gaba arrived. In the meantime, the union representa-tives, along with D'Angelo and':Schonfeld, departed for themotel coffeeshop where they engaged in an extendedconference on the 'Respondent's problems. The subjectmatter discussed, as described in the mutually corrobora-tive testimony of both Colavito and Schifano, is set forthbelow.D'Angelo asked if the Union would insist on the strikersbeing reinstated, and the union representatives answered inthe affirmative: D'Angelo then asked if the Company couldhire some new men and Colavito told him that that wouldbe possible only after the strikers had been called back, towork and that 'if the Respondent needed any additionalemployees it would have to secure them through the unionhiringhall:Colavito 'again summarized theUnion'swillingness to make the concessions on overtime and onthe 'use of laborers or apprentices which had beendiscussed inMarch. D'Angelo told him to incorporatethese concessions in the proposed contract and'give copiestoAttorney Schonfeld. According to Colavito, D'Angelopromised to discuss the' matter with Bonanno and thencontact the union, officials about another meeting.'At this point,, the union officials, along with D'Angeloand Schonfeld; left the coffeeshop and went to the motellobby.There 'they found Gaba and Bonanno. TheRespondent's president then took the union ,representativesback to the coffeeshop and told them that Gaba wanted totalk with them. According to Colavito, Bonanno thereuponinitiated a tearful scene in which he started to cry andexclaimed that he could not survive' with a shop in whichall the workers had to be covered ' by a union contract.Gaba, however, cut short this emotional outburst with apointed reference to the Board's recent decision on that3All dates hereinafter are for 1974, unless specifically noted otherwise.4In attendancealso was an individual identified only as "George" whotook no active part in the proceedings.5The quotations in this paragraph are from Colavito's testimony6After making this statement when on the stand Bonanno added "Iissue and said "We can't do anything about that-anymore."Gaba then suggested that they begin a study of theproposed contract section by section. Colavito immediatelyobjected that the Union had already done that withD'Angelo earlier that very 'morning and that-he would notdeal with two sets of negotiators. Colavito testified that, atthis point,Gaba volunteered -to withdraw and Bonannoacquiesced with the statement to the union officials, "Okayyou work it out with Jack [D'Angelo )." According toColavito, they then returned to the lobby where theyrejoined D'Angelo and Schonfeld. Colavito testified thatBonanno thereupon reiterated the comment he had madeearlier and said to the union officials, "Look, work it outwith Jack [D'Angelo]" at which point D'Angelo suggestedto the union representatives "Get those contracts toSchonfeld and as soon as [we] have a chance to look it overwe will have another meeting." According to Colavito,Schonfeld then gave him his card and the meeting wasconcluded.5-Both D'Angelo and Bonanno were on the witness stand.They gave no testimony about this meeting whichconflicted with the mutually, corroborative testimony ofColavito and Schifano that is related above. Bonannotestified that before the meeting he told Colavito that hehad asked D'Angelo "to help any way to see what dealcould come out, give me a better deal, something [thatwould enable me] to survive, and then he come to me. . . :'6 Later, Bonanno added that at this time he toldColavito: "Talk to Jack [D'Angelo ]maybe you don't wantto say to me something you want to say to him." Colavitoand Schifano were credible witnesses. In view of thisconclusion and the lack of conflicting testimony about thesubstance of the discussion which, occurred at the meetingon May 8, I conclude and find that the testimony ofColavito and Schifano, outlined above, sets forth asubstantially accurate account of what transpired on thatoccasion.At the hearing, D'Angelo conceded that at the conclu-sion of the meeting on May 8 he asked that Colavitosupply Schonfeld with copies of the,Union"s proposedcontract. Colavito complied with this request and, shortlyafter the latter meeting, Schifano brought ' copies of theUnion's proposal to Schonfeld's office. Colavito testifiedthat about 2 weeks later he, had a chance meeting withSchonfeld in the lobby of the building where the lawyerhad his office and that Schonfeld told him "everythinglooked all right, the [only] problem was getting togetherwith the parties because he`wasextremely busy."On May 29, 1974, Colavito and'Schifano met again withD'Angelo and Schonfeld at the Holiday Inn. Colavito'squery as to whether Bonanno would participate was met byD'Angelo's answer that "Joe won't be here." '"Angelobegan with a discussion of furtherobjections which he saidthatBonanno had raised as' to' the 'Union's proposedcontract. One related to a provision which required that theEmployer ' have a working' foreman and another to thelength of the agreement which, by its terms, would expiredon't authorize him [D'Angelo] to sign a contract." This comment byBonanno, however, was a statement of his own attitude at the time of theheating and did not constitute testimony on his part that he at any timeinformed the Umon that D'Angelo had no such authority. , ADAMS IRON WORKS, INC.on June 30, 1975. D'Angelo protested that the Respondentcould not afford to hire a working foreman and asked thatthe Union allow Bonanno to give himself that designation.Colavito and Schifano agreed to this change. They alsoagreed to make all provisions of the contract effective as ofMay 29, 1974, and to extend the term of the agreementfrom June 30, 1975, to June 30, 1977. The unionrepresentatives likewise reaffirmed their willingness toincorporate the changes on overtime and the modific.ttionof the rule on apprentices and laborers which had beendiscussed on May 8. D'Angelo again raised the question asto whether all the strikers would have to be rehired andColavito reiterated that this would be necessary in orderfor the Respondent to comply with the Board decision inAdams I.The draft which Colavito sent to Schonfeld prior to thisconference incorporated the concessions on overtime andon the required ratio of laborers and apprentices tojourneymen which the Union had made at the meeting onMay 8. Before concluding the meeting on May 29, Colavitowrote in the additional concessions to which the Unionhad agreed whereby Bonanno himself could act as aworking foreman, all provisions of the contract would beeffective on May 29, 1974, and the term of the agreementwould extend to June 30, 1977.7At the conclusion of the meeting, Colavito signed thecontract as president of Local 455 and, on the signatureline for the employer, D'Angelo wrote his name over a linethatwas designated by the term "Person authorized tosign."Colavito testified that when, as noted earlier,D'Angelo stated that Bonanno would not attend themeeting,he added that, in the shopowner's absence, "I'mgoing tosign,I'm a partner." This comment whichColavito attributed to D'Angelo was never specificallydenied by the latter when he was on the witness stand.Both Colavito and Schifano credibly testified that, whenthe contract was ready for execution, D'Angelo questionedAttorney Schonfeld as to whether he could sign theinstrument and Schonfeld answered in the affirmative.While on the stand, D'Angelo testified that when he wasasked to sign he protested that he was not an officer of thecorporation and that he discussed the matter withSchonfeld.Nevertheless,D'Angelo acknowledged thatthereafter he signed the document.The Union removed its pickets immediately after thecontract was signed. On June 3, the following Mondaymorning, Union Representative Schifano, accompanied byformer employee John Mazzanti, appeared at the AdamsIronWorks. They ,were met by Bonanno who demandedan explanation for their presence. Schifano testified that heprotested "Joe, what is the matter? We have an agreement... " and that Bonanno's response was "We don't have, noagreement . . . . The kind of contract that that guy[D'Angelo] signed . . . I could have gotten myself, I didn'tneed him." 8 Schifano testified that Bonanno then went onto revive the objection to the unit which the plant owner7The findings set forth in the preceding three paragraphs are based onthe testimonyof Colavito and Schifano, both of whom were credible andmost of whose testimony was corroborated by D'Angelo.8 Bonanno testifiedthat at this time he also told Schifano, "I noauthorizeanybody to sign my contract " This testimony, however, did nothave an air of persuasivenessat the time it was given and after a75had raised earlier and which the Board had rejected inAdams I,viz,.that his business could not survive if theUnion had the right to bargain collectively for all hisemployees.Bonanno closed the discussion with thestatement that he had discharged Attorney Gaba and thatthe Union would soon receive a letter from his new lawyer.The latter was Attorney John C. Ferlaino, who appearedfor the Respondent in the present case.In a letter dated June 11, Attorney Ferlaino wrote theCharging Union that henceforth he would represent theRespondent. In this letter, counsel for the Company statedthat in connection with the contract which D'Angelo hadexecuted the latter had acted without authority, since hewas not an officer, director, agent, or employee of AdamsIronWorks and that, consequently, the agreement was notbinding on the Respondent. The letter closed with thestatement that he and Bonanno stood ready to discuss"union matters"9 with Local 455.On June 26, Colavito and Schifano met at the Compa-ny's office with Bonanno and Attorney Ferlaino. Bonannoreiterated his complaint that he could not operate his shopif all the employees had to be in the unit, that at most hecould not have more than half his employees in the Union,and that D'Angelo had no authority to sign a contract.Colavito protested that the Union felt that, it had acontract, that it, had negotiated in good faith and madeconcessions, that as to any further negotiations the Unionwould consider some additional minor concessions, butthat it would not undertake to begin negotiationsab initio.Counsel for the Respondent concluded the meeting withthepromise that, after he reviewed the contract inquestion, he would contact the Union.In a letter dated July 1, Attorney Ferlaino wrote. theUnion that his client... finds it impossible to consider the contract. Ifyou are disposed to offer substantial and far reachingmodifications in the benefits and also wage rates, andother items, then we are disposed to discuss . . . samewith you.,There was no further contact between the parties subse-quent to the date of this letter. Both Colavito and Schifanotestified,credibly and without contradiction, that at notime since May 29 has the Company honored the contractwhich D'Angelo executed on that date.D.Reinstatement of the StrikersThe Board decision inAdams Irequired that, upon theirunconditional application, the Respondent offer to allemployees who went on strike on July 2, 1973, immediatereinstatement to their former jobs and make them wholefor any loss of earnings, in the event they were notpromptly reinstated.As noted earlier, the Union's picketing was discontinuedon May 29. 'In a letter dated June 13, 1974, the Union, onconsideration of the account which Schifano gave of this meeting, as well asthe respective demeanor of these witnesses at the time of the hearing, it ismy conclusion that Schifano gave the more accurate account of whattranspired on that occasion.sThe term in quotation marks is from the letter 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDbehalf of the strikers, made an unconditional applicationfor the reinstatement,interaliaof Antonio Cirillo,iaGaspare Santamaria, 1. Gibaldi, Vito Chimenti,11 andJohn Mazzanti.12 The Company never acknowleged thisdemand and made no effort to `comply with the request.During the week ending August 2, Cirillo was reemployedand during the week ending September 13, Santamaria wasreemployed. During the period subsequent to the Union'srequest thatthe strikersbe replaced, the Respondent tookon two new employees. One, A. Perulli, was hired duringthe week ending June 21, and another, G. Fornarelli, washired during the week ending November 8. Notwithstand-ing the employment of Perulli and Fornarelli, the Respon-dent never reemployed Gibaldi and Chimenti.Bonanno testifiedthat, during the week ending June 14,he had three employees: Domemck Savona, who worked inthe shop as an "inside" employee; C. LaMarca, atruckdriver who; also did repair and installation work; andPhilipSavona,who did installation work. Bonannotestified that before the strike four strikers named below,whom the General Counsel alleged should have beenreinstated,had been performing the following types ofwork: Cirillo worked both inside the shop and outside oninstallationwork; Chimenti worked inside the shop atpainting and as a general helper; - and Gibaldi andSantamaria worked inside as general helpers.Concluding FindingsInAdams ItheRespondent was ordered to offer allemployees who went on strike and who unconditionallyapplied for their former jobs "immediate and full reinstate-ment. . .dismissing, if necessary, any persons hired astheir replacements." It is undisputed that Cirillo, Chimenti,Gibaldi,"and Santamariawho, through the Union, uncon-ditionally applied for reinstatement, were not immediatelyoffered work. At the time of the hearing only Cirillo andSantamaria hadbeen reemployed, whereas Chimenti andGibaldi were never returned to work, even though theRespondent hired two new employees in the interim.The Respondent made no effort to show that it hadnothing availablefor the unfair labor practice strikers atthe time of their application for reinstatement. At that timetheRespondenthad three employees in the appropriateunit who weredoing the same work as the strikers hadperformed. The latter, were entitled to these jobs, even ifthis required that the Respondent discharge employeesthen on itspayroll.It isnow found that, in not offeringimmediateemployment to Cirillo, Chimenti, Gibaldi, andSantamaria,as required by the earlier decision of theBoard,the Respondent violated Section 8(a)(3) and (1).10 In the Union's letter and in the complaint the name of this individualwas spelled"C-i-v-e-l-l-o."At the hearing,however, Bonanno testified thatthe correct spelling of this employee's name is as it appears in the text,supra.11 In'some parts of the record this name is also spelled"C-h-i=m-a-n-t-o "12 John Mazzanti was an employee who was fired either shortly before orshortly after the strike began. Colavito testified that during the collective-bargaining negotiations with D'Angelo the latter agreed that -Mazzantiwould be rehired along with the strikers.Colavito acknowledged, however,that there was no specification to that effect written into the collective-bargaining agreement or in any other document.At the hearing, theGeneral Counsel conceded that Mazzanti was not entitled to the rights of anOn June 3,when Schifano met Bonanno at the AdamsIronWorks and, on June 26,when Colavito and Schifanomet with Bonanno and his counsel,the Employer told theunion representatives that he could not operate his shopwith all the employees in the appropriate unit and in theUnion.Thus,Bonanno revived the argument which theRespondent had used in the earlier case and which theBoard had rejected in its decision of the matter.In view ofBonanno's position at this meeting and the facts surround-ing the Respondent's failure to offer reinstatement to theunfair labor practice strikers,as found above;it is nowfound that this course of conduct on the Employer's partwas due to the participation of Cirillo,Chimenti,Gibaldi,and Santamaria in the strike and that the Respondent'spurpose was to undermine the Union and destroy its statusas the majority representative.Consequently,it is nowfound that the Respondent's action in denying immediatereinstatement to these four employees violated Section8(a)(5), as well as Section 8(a)(3) and(1).Moreover, it waslikewise a violation of Section 8(a)(5) by the Respondentfor Bonanno to insist'throughout this period in June 1974,and thereafter, that anycontract negotiated with the Unioncould not apply to all the employees and to tell Colavito, ashe did on June 26, that the Union should agree to representonly half of his employees.FordMotorCompany v.Huffman,345 U.S. 330,337 (1953);SouthwesternPipe, Inc.,179 NLRB 364, 375-376 (1969).The Issue as to the Contract Executed on May 29,1974;Contentions of the Parties; Findings andConclusions in Connection TherewithIt is undisputed that on May 29, 1974, D'Angelosigned acollective-bargainingagreement,purportedly as the personauthorized by the Respondent to sign. The GeneralCounsel contends that the Respondent, by its conduct inthe period prior to that date, gave D'Angelo the actual orapparent authority' to execute this agreement and, there-fore, is bound to abide by his action. This is denied by theRespondent, according to whom D'Angelo had no authori-ty, express' or implied, to sign a contract on its behalf.D'Angelo testified that he had operated a cateringbusiness in Brooklyn for 27 years. According to him, hehad no connection with the Respondent other than that hehad been a personal friend of Bonanno fora long period oftime.Bonanno had only a limited capability' with theEnglish language. This was evident at the hearing whensome consideration was given to whether an interpretershould be used in taking his testimony. According toD'Angelo,because ofBonanno'sdifficultywith thelanguage,at some time in the spring of 1974,Bonannoasked that he help in the negotiations that were about tounfair laborpractice striker. Nevertheless, the General Counsel alleged thatMazzanti shouldbe reinstated as part ofthe agreementwhich theRespondent made withthe Union duringnegotiations.The recorddoes notsupportthis contentionand it will berecommended that the allegations inthe complaint as to Mazzanti be dismissed.The namesof Giovani Cinllo andNick Sorrentino also appeared in theUnion's letter ofJune 13, butimhis complaintthe GeneralCounsel did notinclude them in the list of alleged discriminatees.At the hearing the GeneralCounsel's representative statedthathe was not contending that the lattertwo were unfair labor practicestrikers. ADAMS IRON WORKS,. INC.begin withLocal 455. D'Angelo conceded that he met withColavito and Schifano on May 8 and 26,1974, and histestimony as to those meetings corroborated in substantialmeasure that given by the union representatives,as foundabove.He also concededthat he hadsignedthe draft of thecontract which was executedby Colavito and by him onMay 26.On the otherhand, he averred thathe had norecollectionof anymeetingwith Colavitolate in March, asthe latter testified,and he deniedthat he had anyauthorization from Bonanno to execute a binding agree-ment.D'Angelo further testifiedthat throughout thenegotiationswith the Unionhe did not consult withBonanno or inform him of the progress or substance of thenegotiations until after the contract was signed because, asfar as he was concerned,nothing was definite until anagreement had been finalized.At the time of the hearing,D'Angelo was a person inmiddle age who apparently had been a successful business-man for many years.He was poised, articulate, and, incontrastwith his friend Bonanno,had no difficultywhatsoever in expressing himself in excellent English. Heasserted that he had had no prior experience in negotiatinglabor agreements.In that respect he was completelycredible.On the other hand, he was not credible when hetestified that he had no contact with Bonannoduring thatperiod in May when he was meeting withthe Union. Inview of his admitted and apparent lack offamiliarity withcollective-bargaining negotiations it is wholly implausiblethat without consulting Bonannohe would have proposedon May 8 that the Union cut the contract ratefor Fridayand Saturday work from double time to time and a half,change the clause on apprentices and laborers so as toallow a ratio of laborers equal to 50 percentof the workforce,and eliminate the existing provision on laborershandling tools,or that at themeeting onMay 29 he wouldhave suggested that the proposed contract be amended sothat Bonanno himself would be classified as a workingforeman and that the lifeof theagreement be extendedfrom June1975 to June 1977.It was undeniedthatafter theMay 8 meeting Colavito incorporatedthe first two changesmentioned above in a draft contract which he then gave toAttorneySchonfeld at the office of the latter.It is simplyincredible that, before the next meeting with the unionrepresentatives,D'Angelo,contrary tohis testimony, didnot discuss with Bonanno the concessions which the Unionhad made and others which the Respondent would desirethatD'Angelo endeavor to secure at the next conference.Based upon the foregoing considerations, as well as therespective demeanor of the witnessesat the time theytestified,it ismy conclusionthat, insofar as D'Angelo'stestimony is at variancewith that of Colavito andSchifano,the testimony of the latter two witnesses is more credible.On May 8,after D'Angelo and AttorneySchonfeld hadspent a substantial-amount of time in negotiations withColavito and Schifano,Bonanno andAttorneyGabaappeared on the scene.When the latter two endeavored toinitiate a completely new discussionof the terms of acontract,Colavito protested thattheUnion would notattempt to deal with two bargaining teams.Gaba thenvolunteered to withdraw and Bonanno told the unionofficials,"Okay,you work it out with' Jack." Later that77same,morning and before the,parties concluded theirdiscussion,Bonanno reiterated this comment with thestatement to Colavito,"Look,work it out with Jack[D'Angelo]." At this point,and while still in the presenceof Bonanno,D'Angelo told Colavito, "Get those contractsto Schonfeld and as soon as [we] have a chance to look itoverwe will have another meeting."At the hearing,Bonanno did not dispute the testimony of Colavito andSchifano as to what he had said on the morning of May 8.He further corroborated the testimony of these witnesseswhen he himself testified that he told Colavito on thatoccasion that he had asked D'Angelo "to help any way toseewhat deal could come out, give me a better deal,something[that would enable me] to survive, and then hecome to me . . . ." Later,Bonanno testified that he toldColavito"Talk to Jack,maybe you don't want to say to mesomething you want to say to him."At no time on May 8,or later,did the Respondent evernotify the union officials that D'Angelo's authority waslimited or that he was not authorized to sign a contract. Atthemeeting on May 29, and after the Union had madefurther concessions as to the final version of a contract,Colavito asked D'Angelo about Bonanno's absence fromthe conference.D'Angelo replied "Joe won't be here," butthen added,in order to assure the Union as to the contract,"I'm going to sign,, I'm a partner." This last remark was inkeeping with an earlier comment which D'Angelo made toColavito at their first meeting in March when he explainedto the union representative that his interest in Adams IronWorks and Bonanno'sproblems stemmed from his[D'Angelo's ] having a, "piece of the business."With this background the Union had reason to assume,as it did,thatD'Angelo had full authority to conductnegotiations and finalize an agreement.In keeping withthis assumption, the Union made substantial concessions,enumerated above,to reach a contract.At the finalmeeting on May 29,when the union representativesquestioned him as to whether he had the authority to signan agreement he assured them that he did, adding "I'm apartner"and then,just before the actual execution of thedocument,AttorneySchonfeldassuredthem thatD'Angelo had the authority to proceed.After D'Angelo signed the agreement,to all appearanceson the Respondent's behalf,Bonanno made no immediateclaim that D'Angelo acted without authorization.On June3, and 5 days after the execution of the contract, whenSchifano came to the Respondent's shop,Bonanno did notcontend that D'Angelo had acted withoutauthority.Instead he complained about D'Angelo's effectiveness bydeclaring"The kind ofcontract that that guy signed ... Icould have gotten myself,Ididn'tneed him,"and thenwent on to restate his long standing objection to having theUnion act as the representative of any more than half ofhisemployees.This latter objectionwas one whichBonanno had voiced to the Union at their meeting on May8, and it was to be restated by him on June 26 when he metwith the Union again,this time accompanied by his newcounsel, Attorney Ferlaino.From the foregoing findings, itis evident,and I conclude,that Bonanno's-concern was notwith D'Angelo having acted without authority, but ratherwith his having brought back a contract with which the 78DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent was dissatisfied. By this course of conduct, theRespondent -manifested a complete rejection of theprinciple of dealing with the Union as the exclusivebargaining agent for its employees, and, in so doing, itviolated Section 8(a)(5) and (1) of the Act.The Respondent has contended, both at the hearing andin its brief, that it could not be bound by the contractbearing D'Angelo's signature because the latter was neitheran officer, director, nor stockholder, and was not acting ina representative capacity when he executed the agreement.In his brief, counsel for the Respondent has an excellentcollection of cases, mostly from New York State, whichestablish that a principal may not be bound by the acts ofan agent when the agent acts in excess of his actualauthority or when a purported agent has no authority.These cases are interesting, but not of substantial relevancehere.Section 2(13) of the Apt provides that:In determining whether any person is acting as an"agent" of another person so as to make such otherperson responsible for his acts, the question of whetherthe specific acts performed were actually authorized orsubsequently ratified shall not be controlling.Thus, the Board and the courts have held, in decidingwhether an employer and a union have agreed upon acontract, that they are not bound by the technical rules ofcontract law.Lozano Enterprises v. N.L. R. B.,327 F.2d 814,818 (C.A. 9, 1964). InJohnWiley & Sons, Inc., v. DavidLivingston, etc.,376 U.S. 543, 550 (1964), the SupremeCourt held that a collective-bargaining agreement is notgoverned by the same common law concepts which governprivate contracts, nor is it an ordinary agreement compara-ble to one for the purchase of goods and services. Cf.,United Steelworkers of America v. Warrior & Gulf Naviga-tionCo.,363 U.S. 574, 578-581 (1960);Manor Research,Inc.,165 NLRB 909 (1967).If an agent for one of the parties to collective-bargainingnegotiations has only limited authority to negotiate acontract, this limitationmust be disclosed to the otherparty before agreement is reachedN.L.R.B. v. RalphPrinting 4 Lithographing'Co.,433 F.2d 1058,1061 (C.A. 8,1970),cert.denied 401U.S. 925 (1971);Teamsters,Chauffeurs,Warehousemen & Helpers Local Union 524 v. D.S.Billington,d/b/a Billington Builders Supply, 402 F.^d510, 513 (C.A. 9, 1968);United Steelworkers of America v.CCI Corporation,395 F.2d 529, 532 (C.A. 10, 1968), cert.denied 393 U.S. 1019(1969);'San Luis Obispo County andNorthern Santa Barbara County Restaurant and TavernAssociation, et al.,196 NLRB 1082, 1084, fn. 7 (1972). InAptos Seascape Corporation,194 NLRB 540, 544 (1971), theBoard stated:... an agent appointed to negotiate a collective-bargaining contract is deemed to have apparentauthority to bind his principal in the absence of noticeto the contrary. . ,Whether or not this rule comportswith "good technical contract rule" is not controlling.What is important is whether the rule states goodcollective-bargaming law.... The rule, which imposesno hardship upon the principal, is dictated by thestatutorypolicy of promoting industrial peace byencouraging collective bargaining. Clearly, the statuto-ry policy would be thwarted by permitting a principal,after his agent has reached agreement, to state for thefirst time that the latter's authority was limited and thatthe agreement was subject to ratification.From the time D'Angelo appeared on the scene andmost particularly after Bonanno told union officialsColavito and Schifano that as to collective-bargainingnegotiations theywere to "work it out with Jack,"Bonanno remained in the background. By this conduct theEmployer clothed D'Angelo with ostensible authority tonegotiate a final and binding agreement on his behalf, andthe Union acted on that assumption. At no time during thenegotiations did the Respondent give the Union any noticethat D'Angelo's authority was limited. Consequently, whenagreement was reached on all the terms of a contract, andD'Angelo signed the draft, the Respondent had the duty toimplement it.Aptos Seascape Corp., supra,WinchesterElectronics,Inc.,etc.,128NLRB 129,2, fn. 5 (1960);Sprouse-Reitz Co., Inc.,195 NLRB 748, fn. 1 (1972), andcases citedsupra.By refusing to honor the agreementwhich it had permitted D'Angelo to negotiate, theRespondent violated Section 8(a)(5) and (1) of the Act.Furthermore, the continuing refusal of President Bonannoto accept the Union as the representative of all employeesin the unit, found appropriate inAdams I,manifests acomplete rejection of the principle of dealing with theUnion as the exclusive bargaining agent for, the employees,and by so doing, the Respondent has violated, and iscontinuing to violate, Section 8(a)(5) and (1) of the Act.CONCLUSIONS OF LAW1.The Company is an employer engaged in commerceand the Union is a labor organization within the meaningof Section 2(2), (5), (6), and (7) of the Act2.All production and maintenance employees, includ-ing plant clericals, at the Respondent's plant, exclusive ofoffice clericals, guards and supervisors, constitute a unitappropriate for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act.3.At all times material herein the, Union has been theexclusive collective-bargaining' representative of the Com-pany's employees in the unit just described.4.By its failure to reinstate the strikers to their formerjobs after their unconditional application on June 13, 1974,and by its failure and refusal generally to bargaincollectively in good faith with the Union subsequent toMay 8, 1974, as to the wages, hours, and workingconditions of its employees in the unit set out above, theRespondent violated Section 8(a)(5), (3), and (1) of the Act.5.By refusing to honor and comply with the terms ofthe collective-bargaining agreement executed by its agenton May 29,1974, the Respondent has violated Section8(a)(5) and (1) of the Act.6.The unfair labor practices found herein affectcommerce as defined in the Act.7.The Respondent did not discriminatorily refuse toreinstate John Mazzanti. ADAMS IRON WORKS,, INC.79THE REMEDY,Having found that the Respondent engaged in unfairlabor practices, it will be recommended that it be orderedto cease and desist therefrom and that it take certainaffirmative action designed to effectuate the purposes ofthe Act.Since it has been found that the Respondent has failed toimplement the collective-bargaining agreement which itsagent executed on May 29, 1974, it will be recommended:that the Respondent be required to honor and comply withthe terms of that agreement; that it give effect to suchcontract retroactively toMay 29, 1974; and that it makewhole its employees for any loss of wages or otheremployment benefits they may have suffered as a result oftheRespondent's refusal to abide by the terms of thisagreement.As to T. Gibaldi and Vito Chimenti, who have notheretofore been reinstated, it will be recommended that theRespondent offer immediate and full reinstatement to theirformer jobs or substantially equivalent employment andmake each of them whole for any loss of earnings they mayhave suffered by the Respondent's refusal, on and aftertheir unconditional application for reinstatement on June13, 1974, to the date of a valid offer of reinstatement. As toAntonioGrillo and Gaspare Santamaria it will berecommended that the Respondent be required to makethem whole for any loss of earnings they may have sufferedfrom June 13, 1974, to the date they received a valid offerof reinstatement.All losses of earnings under the terms of this recom-mended order shall be computed in the manner set forth inF.W.Woolworth Company,90 NLRB 289 (1950), andIsisPlumbing & Heating Co.,138 NLRB 716 (1962).Upon the foregoing fmdings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER 13The Respondent, Adams Iron Works, Inc., Brooklyn,New York, its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Refusingtobargain collectively in good faithconcerningrates of pay,wages,hours of employment, andother termsand conditions of employment with Shopmen'sLocal Union No. 455, International Association of Bridge,Structural and Ornamental Iron Workers, AFL-CIO, asthe exclusiverepresentativeof the employees in thefollowing appropriate unit:All productionand maintenanceemployees, includingplant clericals, at the Respondent's Brooklyn, N.Y.,plant,exclusiveof office clericals, guards and supervi-sors.13 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,and recommendedOrderherein shall,as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings,conclusions,and all objections shall be deemed waived for allpurposes.(b) Refusing to comply with all terms and conditions ofthe collective-bargaining agreement between the Respon-dent and the aforesaid Union executed on May 29, 1974.(c) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their right to self-organization, to form, join, or assist labor organizations, tobargain collectively through representatives of their ownchoosing, and to engage in concerted activities for thepurposes of collective bargaining or other mutual aid orprotection as guaranteed by Section 7 of the Act, or torefrain from any or all such activities.2.Take the following affirmative action designed andfound necessary to effectuate the policies of the Act:(a)Recognize Local 455 as the exclusive collective-bargaining representative of its employees covered by theMay 29, 1974, contract between it and Local 455, bargainwith the aforesaid Union at its request and make it wholefor any losses it may have suffered by virtue of theRespondent's refusal to honor that contract.(b)Make whole, in themanner setout in the "Remedy"section of this Decision, all employees within the unitcovered by that contract for any losses they may havesuffered by virtue of the Respondent's refusal to honor thatcontract.(c) Comply with all the terms and conditions of the May29, 1974, contract both retroactively and for the balance ofits terms except and to the extent such compliance isaffected by law.(d) Offer to T. Gibaldi and Vito Chimenti immediate andfull reinstatement to their former or substantially equiva-lent employment with the Respondent and make each ofthem whole in the manner set forth in the "Remedy"section of this Decision, for any loss of earnings they mayhave suffered.(e)Make whole Antonio Cirillo and Gaspare Santamariafor any loss of earnings they may have suffered in themanner set forth in the "Remedy" section of this Decision.(f)Preserve and, upon request, make available toauthorized agents of the Board, for examination andcopying, all payroll records, social security paymentrecords, timecards, personnel records and reports and allother records necessary to analyze the amount of backpaydue under the terms of this Order.(g) Post at its shop in Brooklyn, New York, copies of theattached noticemarked "Appendix." 14 Copies of saidnotice, on forms provided by the Regional Director forRegion 29, after being duly signed by the Respondent'srepresentative, shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent toensure that said notices are not altered, defaced, or coveredby any other material.14 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National LaborRelations Board"shallread "Posted Pursuantto a Judgment of the UnitedStatesCourt of Appeals Enforcing an Order ofthe National LaborRelations Board." 80DECISIONSOF NATIONAL LABORRELATIONS BOARD(h)Notify the Regional Director for Region 29, inIT IS FURTHER ORDERED that the complaint be dismissedwriting,within 20 days from the date of this Order,whatinsofar as it alleges violations of the Act not specificallysteps the Respondent has taken to comply herewith.found herein.